Per curiam.

It was necessary, in order to shew the application of the libellous writing in question, to aver that. Mrs. Cox, the party libelled, was the daughter of Mrs. Roach, but it was not necessary to aver, or state, that she was an only daughter. This part of the averment may be considered as surplusage. It was not material to the criminal charge, and need not have been proved.
[Brevard, J.
There seems to me to be no sufficient legal grounds to support the motions madé in this case, or either of them. The libel is charged to have been published of and concerning the prosecu-trix, Jane Cox, describing her as the only daughter of the widow Roach. The indictment contains an innuendo, shewing the application of the slander, and averring the identity of Mrs. Roach’s daughter and the prosecutrix, Mrs. Cox. It was proved that the prosecutrix' is the daughter of the widow Roach ; but it was not proved that she was an only daughter. I think it was unnecessary to state in the inuendo, that she was an only daughter, as it would have beetí sufficiently certain and complete yvithout it. If this was *153not necessary to support the indictment, it was' not necessary to be proved. Enough was proved to shew the application of the slander, with reasonable certainty, and the rest might be considered as surplusage, and rejected.]
Motion refused.